Exhibit 10.2
 

 
LENDER'S RECEIPT & ACKNOWLEDGEMENT
 

 
February 3, 2010
 
South Bend, Indiana



JOHN A. MARTELL, a resident of Michigan (the "Lender"), hereby acknowledges the
following regarding the indebtedness of MISCOR GROUP, LTD., an Indiana
corporation (the "Borrower"), owed to the Lender under Borrower's Promissory
Note dated, January 1, 2004 in the face amount of Three Million Dollars
($3,000,000.00) and payable to the order of the Lender (as assigned and
subsequently amended, the "Note"):


A.  
Note Reduction:  The amount outstanding under the Note was reduced by Two
Million Seven Hundred Fifty Thousand and 00/100 Dollars ($2,750,000.00) (the
"Note Reduction"), in order to pay a portion of the purchase price to the
Borrower arising from and pursuant to that certain Purchase Agreement dated
February 3, 2010.

 
B.  
New Note:  The Lender and the Borrower entered into a Secured Promissory Note
dated February 3, 2010 (the "New Note"), wherein the Borrower, for value
received, promised to pay to the order of the Lender the remaining unpaid
balance, after the Note Reduction, of One Hundred Forty Thousand Eight Hundred
Fifty-Seven and 00/100 Dollars ($140,857.00) due under the Note, plus additional
indebtedness in the amount of Thirty-Four Thousand Two Hundred Ninety-Two and
00/100 Dollars ($34,292.00) owed by Borrower to Lender.  The total principal
amount due pursuant to the New Note as of the date of this Receipt and
Acknowledgment is Four Hundred Twenty-Five Thousand One Hundred Forty-Nine and
00/100 Dollars ($425,149.00).



C.  
Cancellation of the Note:  On February 3, 2010, the Lender and the Borrower
cancelled the Note, leaving only the New Note from the Borrower to the Lender.



 
IN WITNESS WHEREOF, the Lender has duly executed this Receipt and
Acknowledgement as of the date first above written.
 


 

 
JOHN A. MARTELL
     
By:
/s/ John A. Martell


